Citation Nr: 1729758	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for an eye disability.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for cerebrovascular disease.

5. Entitlement to service connection for diabetic retinopathy.

6. Entitlement to service connection for peripheral neuropathy.

7. Entitlement to service connection for diabetic nephropathy.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for coronary artery disease.

10. Entitlement to service connection for peripheral vascular disease.

11. Entitlement to service connection for gastroparesis.

12. Entitlement to service connection for foot ulcers.

13. Entitlement to service connection for a skin disability.

14. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal has since been assumed by the RO in Chicago, Illinois.  

The Veteran testified at a hearing before a Veterans Law Judge regarding the issue of entitlement to service connection for diabetes mellitus in an April 2012 hearing.  However, this Veterans Law Judge is no longer with the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the claims on appeal, an additional remand is necessary.

This matter previously came before the Board in August 2012.  At that time, the Board ordered specific development with regard to the service connection claim for diabetes mellitus, to include affording a VA examination and readjudication of the claims on appeal.  Although the Veteran was afforded the requisite VA examinations, the RO failed to readjudicate the issue of entitlement to service connection for diabetes mellitus, and did not issue a supplemental statement of the case, as was specifically ordered in the Board's previous remand.  As such, a remand must be issued for compliance with the Board's previous orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Concerning the remaining issues on appeal, those claims were previously remanded by the Board for the issuance of a statement of the case under the holding in Manlicon v. West, 12 Vet. App. 238 (1999).  The statement of the case was issued in April 2016, and on April 25, 2016, the Veteran filed a timely VA Form 9 (Appeal to the Board of Veterans' Appeals) which requested a hearing be scheduled regarding those claims via live videoconference.  It does not appear from the record that that hearing was ever scheduled.  

While the Veteran was sent a letter in February 2017 informing him that the Veterans Law Judge who previously held a hearing in the diabetes mellitus claim was no longer available, that hearing did not address the remaining issues as they were not on appeal at the time of that hearing.  In any event, as all of the issues on appeal are intertwined, the new hearing should cover all the issues on appeal.  Therefore, the RO must make steps to ensure the Veteran has been afforded a hearing on the issues on appeal.  38C.F.R. § 20.700(a) (2016).  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  Specifically, the Veteran should be afforded the opportunity to notify VA of any outstanding VA or private treatment records (to include those discussed in his April 2016 VA Form 9).  For any records identified, VA should take the appropriate steps to obtain them and associate them with the record.

2. Thereafter, readjudicate all issues on appeal and issue a supplemental statement of the case, taking care to specifically include service connection of diabetes mellitus, type II.  The Veteran and his representative should be provided copies of the supplemental statement of the case and afforded adequate time to respond.

3. After the completion of the above, schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses. 38 C.F.R. § 20.200(e). Notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




